Colonel Clifton Hoskins and
                                                                 Hoskins Inc.Appellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2014

                                   No. 04-13-00859-CV

                                  Leonard K. HOSKINS,
                                        Appellant

                                              v.

                       Colonel Clifton HOSKINS and Hoskins Inc.,
                                        Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-03136
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court